Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Amendment No.3 to the Registration Statement on Form S-1 of our report dated April 5, 2010 relating to the December 31, 2009 and 2008 financial statements of Kraig Biocraft Laboratories, Inc. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /s/WEBB & COMPANY, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida April 21, 2010
